--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

            This Securities Purchase Agreement (this “Agreement”) is dated as of
May 31, 2017, by and among CBAK Energy Technology, Inc., a Nevada corporation
(the “Company”) and the investors identified on the signature pages hereto
(each, an “Investor” and collectively, the “Investors”).

            WHEREAS, subject to the terms and conditions set forth in this
Agreement and in reliance upon the applicable exemptions from securities
registration under the Securities Act (as defined below), the Company desires to
issue and sell to each Investor, and each Investor, severally and not jointly,
desires to purchase from the Company certain securities of the Company, as more
fully described in this Agreement, and

            NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and each Investor
agree as follows:

ARTICLE 1.
DEFINITIONS


            1.1.        Definitions. In addition to the terms defined elsewhere
in this Agreement, for all purposes of this Agreement, the following terms shall
have the meanings indicated in this Section 1.1:

                          “Action” means any action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.

                          “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144.

                          “Business Day” means any day except Saturday, Sunday
and any day which is a federal legal holiday or a day on which banking
institutions in the State of New York or the province of Liaoning in the
People’s Republic of China are authorized or required by law or other
governmental action to close.

                          “Closing” means the closing of the purchase and sale
of the Shares pursuant to Article 2.

                          “Closing Date” means the Business Day on which all of
the conditions set forth in Sections 5.1 and 5.2 hereof are satisfied, or such
other date as the parties may agree.

                          “Commission” means the Securities and Exchange
Commission.

--------------------------------------------------------------------------------

                          “Common Stock” means the common stock of the Company,
par value $0.001 per share, and any securities into which such common stock may
hereafter be reclassified or for which it may be exchanged as a class.

                          “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                          “GAAP” means U.S. generally accepted accounting
principles.

                          “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental or administrative division, department,
agency, commission, instrumentality, official, organization, unit, body or
entity) and any court or other tribunal.

                          “Investment Amount” means, with respect to each
Investor, the Investment Amount indicated on such Investor’s signature page to
this Agreement.

                          “Lien” means any lien, charge, encumbrance, security
interest, right of first refusal, right of participation or other restrictions
of any kind.

                          “Material Adverse Effect” means any of (i) a material
and adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material and adverse effect on the results of
operations, assets, prospects, business or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) an adverse
impairment to the Company’s ability to perform on a timely basis its obligations
under any Transaction Document.

                          “New York Courts” means the state and federal courts
sitting in the City of New York, Borough of Manhattan.

                          “Outside Date” means the thirtieth calendar day (if
such calendar day is a Business Day and if not, then the first Business Day
following such thirtieth calendar day) following the date of this Agreement.

                          “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

                          “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                          “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                          “Securities Act” means the Securities Act of 1933, as
amended.

2

--------------------------------------------------------------------------------

                          “Shares” means the shares of Common Stock being
offered and sold to the Investors by the Company hereunder.

                          “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, swaps and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

                          “Subsidiary” means any “significant subsidiary” as
defined in Rule 1-02(w) of the Regulation S-X promulgated by the Commission
under the Exchange Act.

                          “Trading Day” means (i) a day on which the Common
Stock is traded on a Trading Market (other than the OTC Bulletin Board), or (ii)
if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the Pink Sheets
LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

                          “Trading Market” means whichever of the New York Stock
Exchange, the NYSE MKT LLC, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.

                          “Transaction Documents” means this Agreement and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

ARTICLE 2.
PURCHASE AND SALE


            2.1.        Closing. Subject to the terms and conditions set forth
in this Agreement, at the Closing the Company shall issue and sell to each
Investor, and each Investor shall, severally and not jointly, purchase from the
Company, the Shares in the respective amounts set forth below the Investors’
names on the signature pages hereto for the Investment Amount. The Closing shall
take place at the offices of the Company, BAK Industrial Park, Meigui Street,
Huayuankou Economic Zone, Dalian City, Liaoning Province, China, 116422, at
10:00 A.M. local time on the Closing Date or at such other location as the
parties may agree.

            2.2.        Closing Deliveries.

                          (a)        At the Closing, the Company shall deliver
or cause to be delivered to each Investor the following (the “Company
Deliverables”):

3

--------------------------------------------------------------------------------

                                        (i)        a copy of certificate
representing the number of Shares purchased by such Investor set forth on such
Investor's signature page attached hereto; and

                                        (ii)        this Agreement duly signed
by the Company.

                          (b)        At the Closing, each Investor shall deliver
or cause to be delivered the following (collectively, the “Investors
Deliverables”):

                                        (i)        the Investment Amount in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose;

                                        (ii)        this Agreement duly signed
by such Investor; and

                                        (iii)        the Investor Questionnaire
in the form attached as Exhibit A to this Agreement duly completed by such
Investor.

                          (c)        At or within 10 Business Days following the
Closing, the Company shall deliver or cause to be delivered to each Investor a
certificate or certificates representing that number of Shares to be issued and
sold at Closing to such Investor, determined under this Section 2.2(a)(i),
registered in the name of such Investor.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


            3.1.        Representations and Warranties of the Company. The
Company hereby makes the following representations and warranties to each
Investor as of the date hereof and the Closing Date:

                          (a)        Subsidiaries. The Company has no direct or
indirect Subsidiaries other than as specified in the SEC Reports (as defined
below). The Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

                          (b)        Organization and Qualification. The Company
and each Subsidiary are duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each Subsidiary are duly qualified to conduct its respective businesses and
are in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

4

--------------------------------------------------------------------------------

                          (c)        Authorization; Enforcement. The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection therewith. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

                          (d)        No Conflicts. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated thereby do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents as in effect on the date hereof, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

                          (e)        Filings, Consents and Approvals. The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any United
States or People’s Republic of China court or other federal, state, local or
other governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required by state securities laws, (ii) if required, the filing with
NASDAQ of an applicable additional shares listing application relating to the
Shares issuable hereunder, (iii) if required, the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filings required in accordance with Section 4.4 and (v) those that
have been made or obtained prior to the date of this Agreement.

                          (f)        Issuance of the Shares. The Shares have
been duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens. The Company has reserved from its
duly authorized capital stock the shares of Common Stock issuable pursuant to
this Agreement in order to issue the Shares.

5

--------------------------------------------------------------------------------

                          (g)        Capitalization. The number of shares and
type of all authorized, issued and outstanding capital stock of the Company, and
all shares of Common Stock reserved for issuance under the Company’s various
option and incentive plans, all shares of capital stock of the Company issuable
and reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company, is
specified in the SEC Reports. Except as specified in the SEC Reports, no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares hereunder will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

                          (h)        SEC Reports; Financial Statements. To the
knowledge of the Company, the Company has filed all reports required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law to file such reports)
(the foregoing materials being collectively referred to herein as the “SEC
Reports”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

                          (i)        Litigation. There is no Action which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) except as specifically
disclosed in the SEC Reports, could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Reports. There has not been, and to the
knowledge of the Company, there is not pending any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

6

--------------------------------------------------------------------------------

                          (j)        Compliance. Neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or Governmental Body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

                          (k)        Regulatory Permits. The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.

                          (l)        Title to Assets. The Company and the
Subsidiaries have valid land use rights for all real property owned by them that
is material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases of which the Company and the Subsidiaries are in compliance, except as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

                          (m)        Material Changes. Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in the SEC Reports, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) neither the Company nor any Subsidiary
has incurred any material liabilities (direct, indirect, contingent, or
otherwise) other than those incurred in the ordinary course of business
consistent with past practice, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, (v) neither the Company nor any Subsidiary has waived any
material right or material debt owed to it, (vi) neither the Company nor any
Subsidiary has changed or amended its certificate or articles of incorporation,
bylaws or other organizational or charter documents, or change any material
contract or arrangement by which the Company or Subsidiary is bound or to which
its assets or properties is subject, and (vii) the Company has not issued any
equity securities to any officer, director, consultant or Affiliate of the
Company or any of its Subsidiaries, except pursuant to existing Company stock
option plans or stock option agreements as disclosed in the Company’s SEC
Reports. The Company does not have pending before the Commission any request for
confidential treatment of information.

7

--------------------------------------------------------------------------------

                          (n)        Patents and Trademarks. The Company and its
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or material for use
in connection with their respective businesses and which the failure to so have
could have a Material Adverse Effect (collectively, the "Intellectual Property
Rights"). Neither the Company nor any Subsidiary has received notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company or
any Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

                          (o)        Internal Accounting Controls. The Company
is in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-K or 10-Q, as the case may be, is
being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures in accordance with Item
307 of Regulation S-K under the Exchange Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “Evaluation Date”). The
Company presented in its most recently filed Form 10-K or Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 308(c) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls. The
books, records and accounts of the Company accurately and fairly reflect the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the Exchange Act.

8

--------------------------------------------------------------------------------

                          (p)        Tax Status. Except for matters that would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, the Company and each Subsidiary have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid or accrued all taxes shown as due thereon, and to the knowledge of the
Company, the Company has no tax deficiency which has been asserted or threatened
against the Company or any Subsidiary.

                          (q)        Solvency. Based on the financial condition
of the Company as of the Closing Date (and assuming that the Closing shall have
occurred), (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).

                          (r)        Certain Fees. No brokerage or finder's fees
or commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement. The
Investors shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.1(r) that may be due in connection with the transactions
contemplated by the Transaction Documents.

                          (s)        Private Placement. Assuming the accuracy of
the Investors' representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Investors as contemplated hereby. The issuance and
sale of the Shares hereunder do not contravene the rules and regulations of the
Trading Market.

                          (t)        Investment Company. The Company is not, and
is not an Affiliate of, and immediately after receipt of payment for the Shares,
will not be or be an Affiliate of, an "investment company" within the meaning of
the Investment Company Act of 1940, as amended.

9

--------------------------------------------------------------------------------

                          (u)        No General Solicitation. Neither the
Company nor any Person acting on behalf of the Company has offered or sold any
of the Shares by any form of general solicitation or general advertising.

                          (v)        Listing and Maintenance Requirements. The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to the knowledge of the
Company is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as specifically disclosed in the SEC Reports, the Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

                          (w)        Application of Takeover Protections. The
Company and the Board of Directors have taken all necessary action in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's articles of incorporation or the
laws of its state of incorporation that is or could become applicable to the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company's issuance of the Shares
and the Investors' ownership of the Shares.

                          (x)        No Integrated Offering. Assuming the
accuracy of the Invstors' representations and warranties set forth in Section
3.2, neither the Company, nor any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Shares to be integrated with prior offerings by
the Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

                          (y)        No Additional Agreements. The Company does
not have any agreement or understanding with any Investor with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

                          (z)        Disclosure. The Company confirms that
neither it nor any Person acting on its behalf has provided any Investor or its
respective agents or counsel with any information that the Company believes
constitutes material, non-public information concerning the Company, the
Subsidiaries or their respective businesses, except insofar as the existence and
terms of the proposed transactions contemplated hereunder may constitute such
information. The Company understands and confirms that the Investors will rely
on the foregoing representations and covenants in effecting transactions in
securities of the Company. Except as specified below, all disclosure provided to
the Investors regarding the Company, the Subsidiaries or their respective
businesses and the transactions contemplated hereby, furnished by or on behalf
of the Company (including the Company’s representations and warranties set forth
in this Agreement) are true and correct and do not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

10

--------------------------------------------------------------------------------

Each Investor acknowledges and agrees that the Company has not made nor makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.

            3.2.        Representations and Warranties of the Investors. Each
Investor hereby, severally and not jointly, represents and warrants to the
Company as of the date hereof and the Closing Date:

                          (a)        Organization; Authority. If the Investor is
a business entity, such Investor is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations thereunder. The execution, delivery
and performance by such Investor of the transactions contemplated by this
Agreement has been duly authorized by all necessary corporate or, if such
Investor is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Investor. This Agreement has
been duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

                          (b)        Investment Intent. Such Investor is
acquiring the Shares as principal for its own account for investment purposes
only and not with a view to or for distributing or reselling such Shares or any
part thereof, without prejudice, however, to such Investor’s right at all times
to sell or otherwise dispose of all or any part of such Shares in compliance
with applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Shares for any period of time. Such
Investor is acquiring the Shares hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares.

                          (c)        Investor Status. Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act. Such Investor has
such experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in the Shares. Such Investor
acknowledges that an investment in the Shares is speculative and involves a high
degree of risk. If such Investor is a U.S. Person (as such term is defined in
Rule 902(k) of Regulation S), at the time such Investor was offered the Shares,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act, and such Investor has completed and
executed the Investor Questionnaire attached as Exhibit A to this Agreement.

11

--------------------------------------------------------------------------------

                          (d)        Regulation S. If such Investor is not a
U.S. Person, such Investor (i) acknowledges that the certificate(s) representing
or evidencing the Shares contain a customary restrictive legend restricting the
offer, sale or transfer of any Shares except in accordance with the provisions
of Regulation S, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration, (ii) agrees that all offers and
sales by such Investor of Shares shall be made pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption
from, or a transaction not subject to the registration requirements of, the
Securities Act, (iii) represents that the offer to purchase the Shares was made
to such Investor outside of the United States, and such Investor was, at the
time of the offer and will be, at the time of the sale and is now, outside the
United States, (iv) has not engaged in or directed any unsolicited offers to
purchase Shares in the United States, (v) is neither a U.S. Person nor a
Distributor (as such terms are defined in Rule 902(k) and 902(d), respectively,
of Regulation S), (vi) has purchased the Shares for its own account and not for
the account or benefit of any U.S. Person, (vii) is the sole beneficial owner of
the Shares specified on signature pages hereto opposite his name and has not
pre-arranged any sale with an Investor in the United States, and (ix) is
familiar with and understands the terms and conditions and requirements
contained in Regulation S, specifically, without limitation, each Investor
understands that the statutory basis for the exemption claimed for the sale of
the Shares would not be present if the sale, although in technical compliance
with Regulation S, is part of a plan or scheme to evade the registration
provisions of the Securities Act.

                          (e)        Access to Information. Such Investor
acknowledges that it has reviewed the SEC Reports and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and the Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the SEC Reports and the Company’s representations and warranties contained in
the Transaction Documents. Such Investor also acknowledges that the Company may
possess material non-public information not known to such Investor regarding or
relating to the Company or the Shares, and such Investor acknowledges that it
has not requested such information and agrees that the Company shall have no
liability whatsoever (and such Investor hereby waives and releases all claims
which it would otherwise have) with respect to the non-disclosure of such
information either prior to the date hereof or subsequent hereto.

                          (f)        Certain Trading Activities. Such Investor
has not directly or indirectly, nor has any Person acting on behalf of or
pursuant to any understanding with such Investor, engaged in any transactions in
the securities of the Company (including, without limitations, any Short Sales
involving the Company’s securities) since the earlier to occur of (1) the time
that such Investor was first contacted by the Company regarding an investment in
the Company and (2) the 30th day prior to the date of this Agreement. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

12

--------------------------------------------------------------------------------

                          (g)        Independent Investment Decision. Such
Investor has independently evaluated the merits of its decision to purchase the
Shares pursuant to the Transaction Documents, and such Investor confirms that it
has not relied on the advice of any other Investor’s business and/or legal
counsel in making such decision.

                          (h)        Rule 144. Such Investor understands that
the Shares must be held indefinitely unless such Shares are registered under the
Securities Act or an exemption from registration is available. Such Investor
acknowledges that it is familiar with Rule 144 and that such Investor has been
advised that Rule 144 permits resales only under certain circumstances. Such
Investor understands that to the extent that Rule 144 is not available, such
Investor will be unable to sell any Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.

                          (i)        General. Such Investor understands that the
Shares are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Investor set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Investor to acquire the Shares. Such Investor understands
that no United States federal or state agency or any Governmental Body has
passed upon or made any recommendation or endorsement of the Shares.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Agreement.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES


            4.1.        (a)        Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of the
Shares other than pursuant to an effective registration statement, to the
Company, to an Affiliate of an Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.

                          (b)        Certificates evidencing the Shares will
contain the following legend, until such time as they are not required under
Section 4.1(c):

> > > > > THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
> > > > > 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
> > > > > THESE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
> > > > > EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT
> > > > > TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
> > > > > THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE
> > > > > WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
> > > > > OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
> > > > > SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE
> > > > > PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
> > > > > SECURITIES.

13

--------------------------------------------------------------------------------

                          The Company acknowledges and agrees that an Investor
may from time to time pledge, and/or grant a security interest in some or all of
the Shares pursuant to a bona fide margin agreement in connection with a bona
fide margin account and, if required under the terms of such agreement or
account, such Investor may transfer pledged or secured Shares to the pledgees or
secured parties. Such a pledge or transfer would not be subject to approval or
consent of the Company and no legal opinion of legal counsel to the pledgee,
secured party or pledgor shall be required in connection with the pledge, but
such legal opinion may be required in connection with a subsequent transfer
following default by the Investor transferee of the pledge. No notice shall be
required of such pledge. At the appropriate Investor’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Shares may reasonably request in connection with a pledge or transfer of the
Shares including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Shares subject to a pledge or security interest as contemplated by this Section
4.1(b) shall continue to bear the legend set forth in this Section 4.1(b) and be
subject to the restrictions on transfer set forth in Section 4.1(a) .

                          (c)        Certificates evidencing Shares shall not
contain any legend (including the legend set forth in Section 4.1(b)): (i) while
a registration statement covering such Shares is then effective, or (ii)
following a sale or transfer of such Shares pursuant to Rule 144 (assuming the
transferee is not an Affiliate of the Company), or (iii) while such Shares are
eligible for sale by the selling Investor without volume restrictions under Rule
144. The Company agrees that following the effective date of such registration
statement or such other time as legends are no longer required to be set forth
on certificates representing Shares under this Section 4.1(c), it will, no
longer than ten Trading Days following the delivery by an Investor to the
Company or the Company’s transfer agent of a certificate representing such
Shares containing a restrictive legend, deliver or instruct the Company’s
transfer agent to deliver to such Investor, Shares which are free of all
restrictive and other legends. If the Company is then eligible, certificates for
Shares subject to legend removal hereunder shall be transmitted by the Company’s
transfer agent to an Investor by crediting the prime brokerage account of such
Investor with the Depository Trust Company System as directed by such Investor.
If an Investor shall make a sale or transfer of Shares either (x) pursuant to
Rule 144 or (y) pursuant to a registration statement and in each case shall have
delivered to the Company or the Company’s transfer agent the certificate
representing the applicable Shares containing a restrictive legend which are the
subject of such sale or transfer and a representation letter in customary form
(the date of such sale or transfer and Shares delivery being the “Share Delivery
Date”) and (1) the Company shall fail to deliver or cause to be delivered to
such Investor a certificate representing such Shares that is free from all
restrictive or other legends by the tenth Trading Day following the Share
Delivery Date and (2) following such tenth Trading Day after the Share Delivery
Date and prior to the time such Shares are received free from restrictive
legends, the Investor, or any third party on behalf of such Investor, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Shares (a “Buy-In”), then, in
addition to any other rights available to the Investor under the Transaction
Documents and Legal Requirements, the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.

14

--------------------------------------------------------------------------------

            4.2.        Furnishing of Information. As long as any Investor or
any transferee owns any Shares, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Investor owns Shares, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Shares under Rule 144.
The Company further covenants that it will take such further action as any
holder of Shares may reasonably request, all to the extent required from time to
time to enable such Person to sell the Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

            4.3.        Integration. The Company shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Investors, or that
would be integrated with the offer or sale of the Shares for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Shares to the Investors.

            4.4.        Securities Laws Disclosure; Publicity. By 5:30 p.m. (New
York time) on the fourth Trading Day following the Closing Date, the Company
will file a Current Report on Form 8-K, disclosing the material terms of the
Transaction Documents (and attach as exhibits thereto all existing Transaction
Documents) and the Closing. The Company covenants that following such
disclosure, the Investors shall no longer be in possession of any material,
non-public information with respect to the Company or any Subsidiary. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
may be listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission (other than a resale registration statement to
register the Shares and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market upon which the Common Stock may
be listed, without the prior written consent of such Investor, except to the
extent such disclosure is required by law or applicable Trading Market
regulations.

            4.5.        Indemnification of Investors. The Company will indemnify
and hold the Investors and their directors, officers, shareholders, partners,
members, affiliates, employees and agents (each, an “Investor Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation in respect thereof (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by any of the Company in any Transaction Document. In addition to the indemnity
contained herein, the Company will reimburse each Investor Party for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred.

15

--------------------------------------------------------------------------------

            4.6.        Non-Public Information. The Company covenants and agrees
that neither it nor any other Person acting on its behalf will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Investor shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.

            4.7.        Listing of Securities. The Company agrees that it will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on a Trading Market and will comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Market.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING


            5.1.        Conditions Precedent to the Obligations of the Investors
to Purchase Shares. The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:

                          (a)        Representations and Warranties. The
representations and warranties of the Company contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;

                          (b)        Performance. The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing;

                          (c)        No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents;

                          (d)        No Suspensions of Trading in Common Stock;
Listing. Trading in the Common Stock shall not have been suspended by the
Commission, any Trading Market or any governmental or regulatory body (except
for any suspensions of trading of not more than one Trading Day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, the Common Stock shall have been at all
times since such date listed for trading on a Trading Market, and the Company
shall not have received notice of any delisting or removal from trading on any
Trading Market or that it is in violation of any rule, regulation or
interpretation of any Trading Market that could lead to delisting or removal
from trading;

16

--------------------------------------------------------------------------------

                          (e)        Adverse Changes. Since the date of
execution of this Agreement, no event or series of events shall have occurred
that reasonably could have or result in a Material Adverse Effect or a material
adverse change with respect to the Subsidiaries;

                          (f)        Company Deliverables. The Company shall
have delivered the Company Deliverables in accordance with Section 2.2(a); and

                          (g)        Termination. This Agreement shall not have
been terminated as to such Investor in accordance with Section 6.5.

            5.2.        Conditions Precedent to the Obligations of the Company
to Sell Shares. The obligation of the Company to sell and issue Shares at the
Closing is subject to the satisfaction or waiver by the Company, at or before
the Closing, of each of the following conditions:

                          (a)        Representations and Warranties. The
representations and warranties of each Investor contained herein shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made on and as of such date;

                          (b)        Performance. Each Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Investor at or prior to the Closing;

                          (c)        No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents;

                          (d)        Investors Deliverables. Each Investor shall
have delivered its Investors Deliverables in accordance with Section 2.2(b); and

                          (e)        Termination. This Agreement shall not have
been terminated as to such Investor in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS


            6.1.        Fees and Expenses. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of the Transaction Documents.
The Company shall pay all stamp and other taxes and duties levied in connection
with the sale of the Shares.

17

--------------------------------------------------------------------------------

            6.2.        Entire Agreement. The Transaction Documents, together
with the Exhibits thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

            6.3.        Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via (i) facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via (i) facsimile at the facsimile number
specified in this Section or (ii) electronic mail (i.e., Email) on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, or (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given, if sent by any means
other than facsimile or Email transmission. The address for such notices and
communications shall be as follows:

  If to the Company: CBAK Energy Technology, Inc.     BAK Industrial Park,
Meigui Street,   Huayuankou Economic Zone,     Dalian City, Liaoning Province,
China, 116422   Attn.: Chief Executive Officer   Facsimile: (86) 411-39185980  
  E-mail: IR@cbak.com.cn         With a copy to: BEVILACQUA PLLC   1629 K
Street, Suite 300, NW     Washington, DC 20006     Tel: 202-618-1519    
Attention: Kevin (Qixiang) Sun     E-Mail: kevin@bevilacquapllc.com         If
to an Investor: To the address set forth under such Investor’s name on the
signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

            6.4.        Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Investors holding a majority of the
Shares. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Investor to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Investors who then hold
Shares.

18

--------------------------------------------------------------------------------

            6.5.        Termination. This Agreement may be terminated prior to
Closing:

                          (a)        by written agreement of the Investors and
the Company; and

                          (b)        by either the Company or an Investor (as to
itself but no other Investor) upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on the Outside Date;
provided, that the right to terminate this Agreement under this Section 6.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.

            In the event of a termination pursuant to this Section, the Company
shall promptly notify all non-terminating Investors. Upon a termination in
accordance with this Section 6.5, the Company and terminating Investor(s) shall
not have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

            6.6.        Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party. This Agreement shall be construed as if drafted jointly by the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

            6.7.        Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”

            6.8.        No Third-Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person, except as otherwise set forth in Section 4.5.

            6.9.        Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

19

--------------------------------------------------------------------------------

            6.10.      Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares, until the second anniversary of the date hereof.

            6.11.      Execution. This Agreement may be executed and delivered
(including by facsimile transmission and electronic mail attaching a portable
document file (.pdf)) in one or more counterparts and all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or electronic mail attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or electronic
mail attached signature page were an original thereof.

            6.12.      Severability. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

            6.13.      Rescission and Withdrawal Right. Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Investor exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Investor may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

20

--------------------------------------------------------------------------------

            6.14.      Replacement of Shares. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

            6.15.      Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

            6.16.      Payment Set Aside. To the extent that the Company makes a
payment or payments to any Investor pursuant to any Transaction Document or an
Investor enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

            6.17.      Independent Nature of Investors’ Obligations and Rights.
The obligations of each Investor under any Transaction Document are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
Proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

21

--------------------------------------------------------------------------------

            6.18.      Limitation of Liability. Notwithstanding anything herein
to the contrary, the Company acknowledges and agrees that the liability of an
Investor arising directly or indirectly, under any Transaction Document of any
and every nature whatsoever shall be satisfied solely out of the assets of such
Investor, and that no trustee, officer, other investment vehicle or any other
Affiliate of such Investor or any investor, shareholder or holder of shares of
beneficial interest of such a Investor shall be personally liable for any
liabilities of such Investor.

            6.19.      Further Assurances. The parties shall execute and deliver
all such further instruments and documents and take all such other actions as
may reasonably be required to carry out the transactions contemplated hereby and
to evidence the fulfillment of the agreements herein contained.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]


22

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

CBAK ENERGY TECHNOLOGY, INC.

 

By: _____________________________
       Name: Yunfei Li
       Title: Chief Executive Officer


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOWS]


--------------------------------------------------------------------------------

                          IN WITNESS WHEREOF, the parties hereto have caused
this Securities Purchase Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

  NAME OF INVESTOR                           By:       Name:     Title:

 

  Investment Amount: $ ____________________________________       Number of
Shares: _______________________________________       Tax ID No.:
____________________________________________       ADDRESS FOR NOTICE       c/o:
_________________________________________________       Street:
_______________________________________________       City/State/Country/Zip:
__________________________________       Attention:
____________________________________________       Tel:
_________________________________________________       Fax:
_________________________________________________       DELIVERY INSTRUCTIONS  
(if different from above)       c/o:
_________________________________________________       Street:
_______________________________________________       City/State/Country/Zip:
__________________________________       Attention:
____________________________________________       Tel:
_________________________________________________


--------------------------------------------------------------------------------

EXHIBIT A
INVESTOR QUESTIONNAIRE


Non-U.S. Persons:

(A) _______ I hereby represent and warrant that I AM NOT a U.S. domestic Person.

U.S. Persons:

(B) _______ I hereby represent and warrant that I AM a U.S. domestic Person.
(Please also indicate below which category of Accredited Investor is applicable)


  [To be completed below ONLY IF you ARE a U.S. Person]

INDIVIDUAL INVESTORS:

I am a natural person whose individual net worth, or joint net worth with my
spouse, presently exceeds $1,000,000 (excluding the value of my primary
residence).1

 

I am a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with my spouse in excess of
$300,000 in each of those years, and I reasonably expect reaching the same
income level in the current year.

CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, BUSINESS TRUSTS OR
OTHER ENTITIES:

I am a corporation, partnership, limited liability company or other entity in
which all of the equity owners are “accredited investors” (meeting at least one
of the suitability requirements for individual investors above).

   

I am a corporation, partnership, limited liability company or “Massachusetts” or
similar business trust with total assets in excess of $5,000,000 and was not
formed for the specific purpose of acquiring the Securities, the executive
officer, manager or trustee of which has such knowledge and experience in oil
and gas investing and/or financial and business matters that it is capable of
evaluating the merits and risks of investing in the Securities.

GRANTOR OR FAMILY TRUSTS (NOTE: Please enclose a copy of the trust agreement):

___________________________________

1

In calculating net worth, include all of your assets (other than your primary
residence) whether liquid or illiquid, such as cash, stock, securities, personal
property and real estate based on the fair market value of such property, MINUS
your debts and liabilities. A mortgage or other indebtedness secured by your
primary residence should not be included in the liabilities used to calculate
net worth except to the extent such indebtedness exceeds the value of the
residence.


--------------------------------------------------------------------------------


 

I am a revocable or family trust the settlor(s) or grantor(s) of which (i) may
revoke the trust at any time and regain title to the trust assets and (ii)
meet(s) at least one of the suitability requirements for individual investors
above.

INDIVIDUAL RETIREMENT ACCOUNTS (to be initialed by participant, not the IRA
custodian):

 

I am an individual retirement account administered in accordance with the U.S.
Tax Code the participant of which meets at least one of the suitability
requirements for individual investors above.

OTHER:

  I am a director or executive officer of the Company.       I otherwise qualify
as an “accredited investor” for the following reason(s):

 

BY EXECUTING BELOW, I REPRESENT AND WARRANT THAT THE INFORMATION CONTAINED IN
THIS QUESTIONNAIRE IS TRUE, ACCURATE AND COMPLETE.

 

 

  NAME OF INVESTOR                           By:       Name:     Title:


--------------------------------------------------------------------------------